BUCK, J.
(dissenting). I dissent. The injury was not of a visible, tangible character, and therefore not. susceptible of exact measurement, but I think that it ought to be left to the jury to say what, in their judgment, the plaintiff ought to have in money in view of the discomfort or annoyance to which she was subjected by the nuisance. It is said in 2 Wood, Nuis. § 866, citing authorities, that in such cases, whether the verdict is large or small, if, in view of the evidence, it has any reasonable foundation, it will not be disturbed because it is too small on the one hánd, or too large on the other. I do not think it so excessive that wé should interfere. Nor do I assent to the proposition that it was error for the trial court to exclude evidence as to whether plaintiff had ever complained of the alleged nuisance to defendant’s agent or employés. A nuisance is an unwarrantable act which constitutes a wrong, “producing such material annoyance, inconvenience, discomfort, or hurt that the law will presume a consequent damage.” Whoever commits a nuisance is a wrongdoer, and he commits the act at his peril. The sufferer is not bound to watch, protest, object, or complain of the wrong he suffers, and, if not, his neglect to do so should not be deemed material in affecting his credibility as to the existence or extent of the nuisance. The law presumes that each person knows the law, and it does not cast the duty upon others of complaining to him that he does not obey it, and his rights should not suffer because he does not do it. I therefore dissent.